NO. 07-03-0280-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

SEPTEMBER 4, 2003

______________________________


THE STATE OF TEXAS, APPELLANT

V.

MARTIN RODRIGUEZ, APPELLEE


_________________________________

FROM THE COUNTY COURT OF PARMER COUNTY;

NO. 9269; HONORABLE BONNIE CLAYTON HEALD, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM
	Pending before this Court is the State's request to withdraw its notice of appeal by
which it challenges the trial court's order granting appellee's motion to suppress.  The
request is signed by the Assistant County Attorney of Parmer County.  Accordingly,
pursuant to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the appeal is
dismissed.  Having dismissed the appeal at the request of the State, no motion for
rehearing will be entertained and our mandate will issue forthwith.

						Don H. Reavis
						     Justice

Do not publish.

P>

	Accordingly, we now abate this appeal and remand the causes to the 251st District
Court of Randall County for further proceedings.  Upon remand, the trial court shall utilize
whatever means necessary to determine the following:
	1.	whether appellant desires to prosecute the appeal; 
	2.	whether appellant is indigent; and
	3.	whether the appellant is entitled to appointed counsel.
	Should it be determined appellant wishes to prosecute the appeal, is indigent, and
is entitled to an appointed attorney, the trial court shall appoint counsel.  If counsel is
appointed, the name, address, telephone number, and state bar number of said counsel
shall be included in an order appointing counsel.  If necessary, the trial court shall issue
findings of fact, conclusions of law, and any necessary orders it may enter regarding the
aforementioned issues and cause its findings, conclusions, and orders to be included in
a supplemental clerk's record.  A supplemental record of the hearing, if any, shall also be
prepared.  The supplemental clerk's record and supplemental reporter's record, if any, shall
be filed with the Clerk of this Court on or before June 22, 2007.
	It is so ordered.
							Per Curiam
Do not publish.